DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 16, 2019; June 24, 2019; February 9, 2021; and July 1, 2021, were considered by the examiner and were in compliance with the provisions of 37 CFR 1.97.

Election/Restrictions
Applicant's election with traverse of Invention II (Claims 9-11, 13, and 25-31) in the reply filed on November 1, 2021 is acknowledged.  Applicant elected Invention I (Claims 1-8, 12, and 14-24), withdrew Invention II (Claims 9-11, 13, and 25-31), and traverses the restriction first by arguing that claims 1-31 (which include Invention I described in claims 1-8, 12, and 14-24 and Invention II described in claims 9-11, 13, and 25-31) are drawn to “a method of creating the predictive model for automated supervised and semi-supervised classification and treatment optimization of clinical events using EMR data and a method of automated clinical decision support for automated supervised and semi-supervised classification and treatment optimization of clinical events using the EMR datasets created by the method of claim 1”; and that “claim 9, and its dependent claims [claims 10, 11, and 25-27], include all of the features of independent claim 1.” See Applicant’s Remarks, p. 14 (filed on November 1, 2021).  Further, Applicant asserts that there would not be a serious search or examination burden to prosecute claims 1-31 together. See Applicant’s Remarks, p. 14 (filed on November 1, 2021).  The Examiner respectfully disagrees with these assertions.
Invention I includes at least the following, distinct features of:
providing a number of untrained predictive models to output probabilities and assign weights to EMR-data of the EMR-datasets, wherein each predictive model, of the number of untrained predictive models, is trainable with data using methods of machine learning (as described in claim 1).

Conversely, Invention II does not include any of the previously described distinct features identified in Invention I (e.g., using untrained predictive models to assign weights to EMR data): rather Invention II includes the distinct features of:
calculating and visualizing probability of a clinical event in all relevant time horizons, with a number of trained prediction models for at least one of different medication and different doses with the number of trained prediction models for each time horizon (as described in claim 13);

estimating the time when no follow-up is necessary based on the calculation of the probability of a clinical event occurring (as described in claim 13);

obtaining financial costs for at least one of medication, doses, and a follow-up for a therapy (as described in claim 13); and

computing ratings of included criteria using a ranking algorithm from pairwise comparisons of those criteria as provided by multiple clinicians (as described in claim 13).

Similar to the arguments presented for the distinct features of Invention I, the distinct features of Invention II are not claimed in any of the claims in Invention I (Claims 1-8, 12, and 14-24).  For example, “estimating the time when now follow-up is necessary based on the calculation of probability of a clinical event occurring”; “obtaining financial costs for at least one of medication, doses, and a follow-up for a therapy”; and “computing ratings of included criteria using a ranking algorithm from pairwise Invention I (Claims 1-8, 12, and 14-24).
Further, Applicant’s assertion that the claims are directed to “a method of creating the predictive model for automated supervised and semi-supervised classification and treatment optimization of clinical events using EMR data and a method of automated clinical decision support for automated supervised and semi-supervised classification and treatment optimization of clinical events using the EMR datasets created by the method of claim 1” does not address the unique features to each invention, and furthermore, merely being related to a similar field is not the standard by which the proprietary of a restriction is determined.  Instead, the basis upon which each of the inventions is restriction from the other is proper, because it has been shown that the inventions are: (1) independent or distinct, in particular because they are related as subcombinations disclosed as usable together in a single combination (See Restriction Requirement, p. 2, mailed on September 23, 2021); and (2) because there would be a serious search and/or examination burden if restriction were not required. (See Restriction Requirement, p. 3, mailed on September 23, 2021, wherein the Examiner provided specific reasons and evidence showing that a different field of search and/or different search queries would be required based on the distinct features of each of the inventions). See MPEP §§ 803, 806.05(d).  Accordingly, Applicant’s arguments fail to effectively rebut the merits of the restriction requirement set forth in the Restriction Requirement mailed on September 23, 2021.
For the reasons set forth above in addition to the reasons set forth in the Requirement for Restriction/Election mailed on September 23, 2021, the restriction requirement is still deemed proper and is therefore made FINAL.  Therefore, claims 9-11, 13, and 25-31 (Invention II) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
- a prediction unit, in claim 8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	- The specification does not disclose sufficient structure for the “prediction unit” (see analysis under Claim Rejections - 35 USC § 112(b) Section).  For examination purposes, the prediction unit is interpreted as any hardware device which is implemented using processing circuitry such as processor or central processing unit (CPU). See paragraph [0071] of Applicant’s specification as filed on May 16, 2019 (wherein, Applicant describes the units and/or devices as being implemented using hardware, software, and/or a combination thereof).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 8 recites a “prediction unit” in line 1 of claim 8.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
- Applicant does not disclose the corresponding structure for the prediction unit in the specification.  In paragraph [0037] of Applicant’s specification as filed on May 16, 2019, Applicant describes the units and/or devices as being implemented using hardware, software, and/or a combination thereof.  Based on this description, the public is not put on notice as the structure, material, or acts for i.e., one does not know whether the prediction unit is a hardware device, software, or any combination of the two).  As such, it is unclear what the boundaries of the “prediction unit” are.  Therefore, claim 8 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Paragraph [0071] in Applicant’s specification is viewed as the closest description of the prediction unit, wherein Applicant describes the "units and/or devices according to one or more example embodiments” as being “implemented using hardware, software, or a combination thereof.  For example, Applicant discloses that the “hardware devices may be implemented using processing circuitry such as, but not limited to, a processor, Central Processing Unit, a controller, an arithmetic logic unit (ALU), a digital signal processor, a microcomputer, a field programmable gate array (FPGA), a System-on-Chip (SoC), a programmable logic unit, a microprocessor, or any other device capable of responding to and executing instructions in a defined manner.”  Therefore, for examination purposes (and in light of Applicant's specification, paragraph [0071]), the prediction unit is interpreted as any hardware device which is implemented using processing circuitry such as processor or central processing unit (CPU).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 8, 12, 14-18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over:
- De Bruin et al. (Pub. No. US 2014/0279746); in view of:
- Achin et al. (Pub. No. US 2018/0046926).

	Regarding claim 1,
		- De Bruin teaches:
			- a method for creating predictive models for an automated clinical decision support system for automated supervised and semi-supervised classification and treatment optimization of clinical events using EMR data, the method comprising (De Bruin, paragraphs [0016] and [0108]; Paragraph [0016] teaches a method for assessment of status of a patient (for diagnosis, treatment selection, treatment efficacy prediction, severity assessment, disease progression or otherwise).  Paragraph [0108] teaches that the methods used in the expert system are semi-supervised learning and inference methods (i.e., the method is for automated semi-supervised classification and treatment optimization of clinical events).  Paragraph [0108] further teaches that this is an extension to the supervised learning in which all training data are completely labeled (i.e., the method is for automated supervised classification and treatment optimization of clinical events), and treatment-efficacy and diagnosis target variables are known. In semi-supervised machine learning and inference method, we have some labeled and some unlabeled training data. Because it is easier to collect unlabeled data, that shares the same characteristics and statistical, dynamic and geometric features as the labeled data, the performance of the detection, estimation and prediction methods and models are improved when semisupervised learning and inference methods are used.):
				- providing a number of EMR-datasets including measurements and patient related data of a number of follow-ups (De Bruin, paragraph [0017]; Paragraph [0017] teaches that the method comprises generating a first level training dataset comprising a plurality of records comprising patient related clinical, symptomatic and laboratory data from a large number of patients on a i.e., providing a number of EMR-datasets which include measurements and patient related data of a number of follow-ups).);
- providing a target-variable or extracting a target-variable from the EMR datasets (De Bruin, paragraph [0018]; Paragraph [0018] teaches that the method comprises processing the first level training dataset in a series of processes including preprocessing, feature extraction (i.e., extracting a target-variable from the EMR datasets), and dimensionality reduction processes to select a reduced-dimension feature data subset. The reduced feature data subset being derived by means of processing the data to compute features appearing to be discriminative and relevant for a useful assessment of the patient status (i.e., extracting a target-variable from the EMR datasets).); and
- providing a number of untrained predictive models to output probabilities and assign weights to EMR-data of the EMR-datasets, wherein each predictive model, of the number of untrained predictive models, is trainable with data using methods of machine learning (De Bruin, paragraphs [0021], [0034], and [0121]; Paragraph [0021] teaches that the method comprises treatment-planning and diagnosis datasets in a learning or training procedure to construct the processors and models (i.e., training the untrained predictive models) and find their unknown parameters which are used for assessment of the patient, medical/clinical diagnosis and treatment planning models (i.e., providing a number of untrained predictive models).  Paragraph [0034] teaches that different techniques may be used to achieve an effective result.  The feature data scheme or model may be determined by evaluating any form of probability of the reduced input feature data values and determining the output class according to a maximum probability (i.e., the models output probabilities).  A probabilistic graphical procedure may be used.  Paragraph [0083] teaches that machine learning techniques and information processing methods are applied to the medical diagnosis and treatment databases, and all computational parts of the system including pre-processing, estimation, detection, and prediction models are revised and re-trained when the size of the these databases are increased (i.e., the predictive models are trained using machine learning methods).  Paragraph [0124] teaches that the i.e., assigning weights to the EMR-data), and the detection threshold in each rule, etc.).).
		- De Bruin does not explicitly teach a method, comprising:
			- providing a number of different time horizons;
- performing a nested cross-validation for each time horizon, of the number of different time horizons, and for each predictive model, of the number of untrained predictive models; and
- selecting a respective predictive model for each respective time horizon based on the nested cross-validation performed.
		- However, in analogous art of systems and methods for time-series predictive analytics, Achin teaches a method, comprising:
			- providing a number of different time horizons (Achin, paragraph [0015]; Paragraph [0015] teaches a predictive modeling method including performing a predictive modeling procedure, including: (a) obtaining time-series data including one or more data sets (i.e., providing a number of different time horizons), wherein each data set includes a plurality of observations, wherein each observation includes (1) an indication of a time associated with the observation and (2) respective values of one or more variables.);
- performing a nested cross-validation for each time horizon, of the number of different time horizons, and for each predictive model, of the number of untrained predictive models (Achin, paragraphs [0031] and [0033]; Paragraph [0031] teaches that the actions of the method further include performing nested cross-validation of the predictive model (i.e., performing a nested cross-validation for each time horizon).  Paragraph [0033] teaches that performing the nested cross-validation further includes: testing the first fitted model and the second fitted model on the second partition of the time-series data; and comparing the first fitted model to the second fitted model based on i.e., performing a nested cross-validation for each time horizon and for each predictive model).); and
- selecting a respective predictive model for each respective time horizon based on the nested cross-validation performed (Achin, paragraphs [0071] and [0135]; Paragraph [0071] teaches that the second-order predictive model is selected from the group consisting of a RuleFit model and a generalized additive model (i.e., selecting a predictive model based on the nested cross-validation performed).  Paragraph [0135] teaches that these features are beneficial for flagging potential improvements to methodologies, techniques, and/or tasks, and a user may decide whether to implement those potential improvements.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for time-series predictive analytics at the time of the effective filing date of the claimed invention to modify the method for assessing the status of a patient using predictive models taught by De Bruin, to incorporate steps and features directed to performing nested-cross validation for each predictive model and selecting a predictive model based on the nested cross-validation performed, as taught by Achin, in order to flag potential improvements to methodologies, techniques, and/or tasks for users to decide whether to implement those potential improvements. See Achin, paragraph [0135]; see also MPEP § 2143 G.

	Regarding claim 4,
		- The combination of: De Bruin, as modified in view of Achin, teaches the limitations of claim 1 (which claim 4 depends on), as described above.
		- De Bruin further teaches a method, wherein:
			- a number of data dimensions in the EMR-datasets is reduced and the EMR-datasets in reduced number of dimensions are visualized (De Bruin, paragraphs [0028] and [0141]; Paragraph [0028] teaches that the feature reduction process can be visualized as a processing box (i.e., the reduced number of dimensions are visualized) where all N.sub.c features are input, and only i.e., the number of data dimensions is reduced).).
	The motivation and rationale for modifying the method for assessing the status of a patient using predictive models taught by De Bruin, in view of Achin, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claim 5,
		- The combination of: De Bruin, as modified in view of Achin, teaches the limitations of claim 1 (which claim 5 depends on), as described above.
		- De Bruin further teaches a method, wherein:
			- the respective predictive models are selected from a group comprising logistic regression, linear discriminant analysis, quadratic discriminant analysis, decision tree, extra tree classifier, random forest, adaboost, gradient boost, bagging classifier, k-nearest neighbor, naive Bayes classifier and support vector machine (De Bruin, paragraphs [0120] and [0245]; Paragraph [0120] teaches that many algorithms are used in parallel including models based on regularization theory, statistical methods, Bayesian methods, artificial neural networks, fuzzy networks, decision tree (i.e., the predictive models include decision tree models), and artificial intelligence methods.  Paragraph [0245] teaches that a polynomial kernel of degree 8 is used with the support vector machine (SVM) technique (i.e., the predictive models include support vector machine models).  Paragraph [0245] also teaches that k-nearest-neighbor (kNN) (i.e., the predictive models include k-nearest neighbor models), least-squares (LS), and linear discriminant analysis (LDA) (i.e., the predictive models include linear discriminant analysis models) methods are other standard classification techniques used as references in our comparison, S.).
The motivation and rationale for modifying the method for assessing the status of a patient using predictive models taught by De Bruin, in view of Achin, described in the analysis of the obviousness claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 8,
	- De Bruin teaches:
		- a prediction unit for creating prediction data for an automated clinical decision support system (CDSS) for automated supervised and semi-supervised classification and treatment optimization of clinical events using EMR datasets, the prediction unit comprising (De Bruin, paragraphs [0108] and [0132]; Paragraph [0132] teaches that the invention also encompasses program products, hardware, data management, medical diagnosis and treatment databases and medical data banks, control, processing, security, communication and user-interface software, equipment and systems comprising a system or digital or computerized or intelligent or automatic medium having encoded instructions and methods for causing a computer (i.e., a prediction unit for an automated clinical decision support system (CDSS)), or digital system/equipment to perform any or all of the methods of present invention.  Paragraph [0108] teaches that the methods used in the expert system are semi-supervised learning and inference methods (i.e., the method is for automated semi-supervised classification and treatment optimization of clinical events).  Paragraph [0108] further teaches that this is an extension to the supervised learning in which all training data are completely labeled (i.e., the method is for automated supervised classification and treatment optimization of clinical events), and treatment-efficacy and diagnosis target variables are known. In semi-supervised machine learning and inference method, we have some labeled and some unlabeled training data. Because it is easier to collect unlabeled data, that shares the same characteristics and statistical, dynamic and geometric features as the labeled data, the performance of the detection, estimation and prediction methods and models are improved when semisupervised learning and inference methods are used.  NOTE: Claim Interpretation – Based on the analysis described in the Claim Rejections – 35 U.S.C. § 112(b) Section above, the prediction unit is interpreted as any hardware device which is implemented using processing circuitry such as processor or central processing unit (CPU).):
			- a number of trained prediction models (De Bruin, paragraph [0083]; Paragraph [0083] teaches that machine learning techniques and information processing methods are applied to the medical diagnosis and treatment databases, and all computational parts of the system including pre-processing, estimation, detection, and prediction models are revised and re-trained when the size of the these databases are increased (i.e., the predictive models are trained using machine learning methods).).
	- De Bruin does not explicitly teach a prediction unit, wherein:
		- each of the number of trained prediction models being for a different time horizons, of a number of different time horizons for which a nested cross-validation is performed.
		- However, in analogous art of systems and methods for time-series predictive analytics, Achin teaches a method, comprising:
		- each of the number of trained prediction models being for a different time horizons, of a number of different time horizons for which a nested cross-validation is performed (Achin, paragraphs [0015], [0033], and [0135]; Paragraph [0015] teaches a predictive modeling method including performing a predictive modeling procedure, including: (a) obtaining time-series data including one or more data sets (i.e., providing a number of different time horizons), wherein each data set includes a plurality of observations, wherein each observation includes (1) an indication of a time associated with the observation and (2) respective values of one or more variables.  Paragraph [0033] teaches that performing the nested cross-validation further includes: testing the first fitted model and the second fitted model on the second partition of the time-series data; and comparing the first fitted model to the second fitted model based on results of testing the first and second fitted models on the second partition of the time-series data (i.e., performing a nested cross-validation for each time horizon and for each predictive model). Paragraph [0135] teaches that these features are beneficial for flagging potential 
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for time-series predictive analytics at the time of the effective filing date of the claimed invention to modify the method for assessing the status of a patient using predictive models taught by De Bruin, to incorporate steps and features directed to performing nested-cross validation for each predictive model and selecting a predictive model based on the nested cross-validation performed, as taught by Achin, in order to flag potential improvements to methodologies, techniques, and/or tasks for users to decide whether to implement those potential improvements. See Achin, paragraph [0135]; see also MPEP § 2143 G.

Regarding claim 12,
	- De Bruin teaches:
		- a clinical decision support system for automated supervised and semi-supervised classification and treatment optimization of clinical events using EMR datasets, comprising (De Bruin, paragraphs [0108] and [0132]; Paragraph [0132] teaches that the invention also encompasses program products, hardware, data management, medical diagnosis and treatment databases and medical data banks, control, processing, security, communication and user-interface software, equipment and systems comprising a system or digital or computerized or intelligent or automatic medium having encoded instructions and methods for causing a computer (i.e., an automated clinical decision support system (CDSS)), or digital system/equipment to perform any or all of the methods of present invention.  Paragraph [0108] teaches that the methods used in the expert system are semi-supervised learning and inference methods (i.e., the method is for automated semi-supervised classification and treatment optimization of clinical events).  Paragraph [0108] further teaches that this is an extension to the supervised learning in which all training data are completely labeled (i.e., the method is for automated supervised classification and treatment optimization of clinical events), and treatment-
		- The combination of: De Bruin, as modified in view of Achin teaches the prediction unit of claim 8 (see analysis of the obviousness rejection of claim 8 above).  Therefore, the same disclosures in De Bruin and Achin and the analysis of the obviousness of the rejection of claim 8 described above apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claims 14 and 15,
	- De Bruin teaches:
		- a non-transitory computer program product storing a computer program, directly loadable into a memory of a control unit of a computer system (as described in claim 14); and a non-transitory computer-readable medium storing program elements, readable and executable by a computer unit (as described in claim 15) (De Bruin, paragraphs [0108] and [0132]; Paragraph [0132] teaches that the invention also encompasses program products (i.e., non-transitory computer program products and non-transitory computer-readable media), hardware, data management, medical diagnosis and treatment databases and medical data banks, control, processing, security, communication and user-interface software (i.e., program elements), equipment and systems comprising a system or digital or computerized or intelligent or automatic medium having encoded instructions and methods for causing a computer, or digital system/equipment to perform any or all of the methods of present invention.  Paragraph [0108] teaches that the methods used in the expert system are semi-supervised learning and inference methods (i.e., the method is for automated semi-supervised classification and treatment optimization of clinical events).  Paragraph [0108] further teaches that this is an extension to the supervised learning in which all training data are completely labeled (i.e., the method is for automated supervised classification and treatment optimization of clinical events), and treatment-efficacy and diagnosis target variables are known. In semi-supervised machine learning and inference method, we have some labeled and some unlabeled training data.  Because it is easier to collect unlabeled data, that shares the same characteristics and statistical, dynamic and geometric features as the labeled data, the performance of the detection, estimation and prediction methods and models are improved when semisupervised learning and inference methods are used.)
		- The combination of: De Bruin, as modified in view of Achin teaches the method of claim 1 (see analysis of the obviousness rejection of claim 1 above).  Therefore, the same disclosures in De Bruin and Achin and the analysis of the obviousness of the rejection of claim 1 described above apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 16,
		- The combination of: De Bruin, as modified in view of Achin, teaches the limitations of claim 1 (which claim 16 depends on), as described above.
	- De Bruin teaches a method, further comprising:
		- treating the EMR-datasets to at least one of estimate missing values, correct outliers and model temporality of measurements (De Bruin, paragraph [0122]; Paragraph [0122] teaches that the adaptive learning and training process and adaptation is done to select the best algorithms in each of the above stages and to estimate their structures and their unknown parameters. (187, 188) (i.e., treating the EMR data to estimate known parameters, where the unknown parameters are interpreted as the equivalent of “missing values”).).
The motivation and rationale for modifying the method for assessing the status of a patient using predictive models taught by De Bruin, in view of Achin, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

claims 17 and 18,
	- The combination of: De Bruin, as modified in view of Achin, teaches the limitations of: claim 1 (which claim 17 depends on); and claim 16 (which claim 18 depends on), as described above.
	- De Bruin teaches a method, further comprising:
		- forming subgroups of related follow ups within the EMR-datasets (as described in claims 17 and 18) (De Bruin, paragraphs [0070] and [0262]; Paragraphs [0070] and [0262] teach that the analytic method allows the user to subdivide patients meeting diagnostic criteria for a particular illness into subgroups (i.e., forming subgroups of related follow ups within the EMR-datasets) with preferential response to a particular form or forms of treatment.).
The motivation and rationale for modifying the method for assessing the status of a patient using predictive models taught by De Bruin, in view of Achin, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 21,
	- The combination of: De Bruin, as modified in view of Achin, teaches the limitations of claim 4 (which claim 21 depends on), as described above.
	- De Bruin further teaches a method, wherein:
		- the number of data dimensions in the EMR-datasets is reduced by using a Principal Component Analysis (PCA) (De Bruin, paragraph [0152]; Paragraph [0152] teaches that kernel PCA (i.e., a Principal Component Analysis (PCA)) first maps the data into some feature space F via a (usually nonlinear) function .PHI., and then performs linear PCA on the mapped data.  In medical expert system, it is one example of the methods used for dimensionality reduction (i.e., the number of data dimensions in the EMR-datasets is reduced using a Principal Component Analysis (PCA)), as well as low-dimensional representation.).
De Bruin, in view of Achin, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 22,
	- The combination of: De Bruin, as modified in view of Achin, teaches the limitations of claim 21 (which claim 22 depends on), as described above.
	- De Bruin further teaches a method, wherein:
		- the patient data of the EMR-datasets are represented in a PCA-space using two or three dimensions (De Bruin, paragraph [0152]; Paragraph [0152] teaches that low-dimensional representation is another optional output of the `expert system`, and given the test data, it can report the projection of test data onto the 2D or 3D space (i.e., the EMR-datasets are represented in PCA-space using two or three dimensions), and show the geometric relationship and similarity to training samples.).
The motivation and rationale for modifying the method for assessing the status of a patient using predictive models taught by De Bruin, in view of Achin, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: De Bruin et al. (Pub. No. US 2014/0279746), as modified in view of Achin et al. (Pub. No. US 2018/0046926), as applied to claim 1 above, and further in view of:
- Ramabadran et al. (Pub. No. US 2010/0088090).

Regarding claim 2,
	- The combination of: De Bruin, as modified in view of Achin, teaches the limitations of claim 1 (which claim 2 depends on), as described above.
	- De Bruin teaches a method, wherein:
		- missing values in the EMR-datasets are estimated using a sliding weighting function (De Bruin, paragraph [0124]; Paragraph [0124] teaches that the user-interface uses machine learning procedures to update and improve the initial structure and information that were given by human physician experts, and to make better estimates of the unknowns (such as the decision weight of each rule) (i.e., estimated missing values in the EMR-datasets using a sliding weighting function).).
		- The combination of: De Bruin, as modified in view of Achin, does not explicitly teach a method, wherein:
			- thereafter, a binarization approach is applied to encode remaining missing values as binary zero vectors.
		- However, in analogous art of systems and methods for encoding data using binary vectors, Ramabadran teaches a method, wherein:
			- a binarization approach is applied to encode remaining missing values as binary zero vectors (Ramabadran, paragraphs [0003] and [0057]; Paragraph [0057] teaches that the second binary vector is set equal to a zero or a one depending on whether the corresponding non-zero quantized DCT coefficient is negative or positive.  As discussed above arithmetic coding and decoding of binary vectors encoding sign information can be based on assumed fixed probabilities of 1/2 for both zero i.e., a binarization approach is applied to encode missing data as binary zero vectors).  Paragraph [0003] teaches that this feature is beneficial for improving the quality of data.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for encoding data using binary vectors at the time of the effective filing date of the claimed invention to further modify the method for assessing the status of a patient using predictive models taught by De Bruin, as modified in view of Achin, to incorporate a step and feature directed to applying a binarization approach to encode data as binary zero vectors, as taught by Ramabadran, in order to improve the quality of data. See Ramabadran, paragraph [0003]; see also MPEP § 2143 G.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: De Bruin et al. (Pub. No. US 2014/0279746), as modified in view of Achin et al. (Pub. No. US 2018/0046926), as applied to claim 1 above, and further in view of:
- Mckinnon et al. (Pub. No. US 2013/0203031); and
- Brown et al. (Pub. No. US 2016/0063097).

Regarding claim 3,
	- The combination of: De Bruin, as modified in view of Achin, teaches the limitations of claim 1 (which claim 3 depends on), as described above.
		- De Bruin teaches a method, wherein:
			- subgroups of related data from different follow-ups within the EMR datasets are formed by using a clustering algorithm, wherein the subgroups are exploited to generate predictors, by clustering follow-ups of patients in the EMR-datasets to subgroups (De Bruin, paragraphs [0075] and [0076]; Paragraph [0075] teaches that one simple method of this kind, for example, when an object whose class is unknown is presented to the classifier, its class can be determined i.e., subgroups of related data within the EMR are formed using a clustering algorithm).  Paragraph [0076] teaches that the indicators (i.e., generated predictors) discussed above have been used in isolation to predict the response or lack thereof to a particular treatment (i.e., clustering the patients in the EMR-datasets into subgroups).  The method of the present invention combines the information from as many indicators/attributes as possible into a machine learning process which classifies the predicted patient diagnosis and/or response to a set of given treatments.).
		- The combination of: De Bruin, as modified in view of Achin, does not explicitly teach a method, wherein:
			- an optimal number of subgroups for a EMR-dataset, of the EMR datasets, is determined;
- wherein the subgroups are used as predictors in the classification of clinical events;
- such that, for each respective follow-up:
- a first feature is created from a cluster membership of each respective follow-up; and
- other features are created from a Minkowski distance of each respective follow-up to a center of each subgroup.
		- However, in analogous art of systems and methods for optimizing parameters, Mckinnon teaches a computer-implemented method, wherein:
			- an optimal number of subgroups for a EMR-dataset, of the EMR datasets, is determined (Mckinnon, paragraph [0037]; Paragraph [0037] teaches the method uses using the information relating to the model to determine a suggested optimal general size group for the orthopaedic implant (i.e., determining an optimal number of groups for the data in the EMR-dataset).); and
- wherein the subgroups are used as predictors in the classification of clinical events (Mckinnon, paragraph [0129]; Paragraph [0129] teaches that kernel methods may be used to i.e., classifying the clinical events), etc.  Paragraph [0130] teaches that these features are beneficial for recognizing patterns in existing data.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for optimizing parameters at the time of the effective filing date of the claimed invention to further modify the method for assessing the status of a patient using predictive models taught by De Bruin, as modified in view of Achin, to incorporate steps and features directed to determining the optimal size of a group of medical data and classifying and clustering patterns in patient data, as taught by Mckinnon, in order to recognize patterns in existing data. See Mckinnon, paragraph [0130]; see also MPEP § 2143 G.
	- Further, in analogous art of data clustering systems and methods, Brown teaches a method wherein:
- for each respective follow-up:
- a first feature is created from a cluster membership of each respective follow-up (Brown, paragraphs [0060] and [0062]; Paragraph [0060] teaches that the feature set extractor 218 may comprise a string generator that may generate a string that represents each data of the data to be grouped 202 (i.e., creating a first feature from a cluster).  Paragraph [0062] teaches that various embodiments contemplate that the bucket feature generator 228 may generate a string that represents each group and/or bucket that the data to be grouped 202 may be associated with (i.e., creating a first feature from a cluster).); and
- other features are created from a Minkowski distance of each respective follow-up to a center of each subgroup (Brown, paragraphs [0067] and [0241]; Paragraph [0067] teaches that various embodiments contemplate that the feature set model 240 may generate a model of the feature sets (i.e., other features are created for each subgroup).  Further, paragraph [0067] teaches that various embodiments contemplate determining a distance based at least in part on a Chebyshev distance along the most significant dimension, a Hamming i.e., the features are based on a Minkowski distance), or combinations thereof.  Paragraph [0241] teaches that these features are beneficial for improving a classifier model’s suggestions.).
	Therefore, it would have been obvious to one of ordinary skill in the art of data clustering systems and methods at the time of the effective filing date of the claimed invention to further modify the method for assessing the status of a patient using predictive models taught by De Bruin, as modified in view of: Achin, to incorporate steps and features directed to creating features from a cluster membership and creating other features based on a Minkowski distance, as taught by Brown, in order to improve a classifier model’s suggestions. See Brown, paragraph [0241]; see also MPEP § 2143 G.

Claims 6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: De Bruin et al. (Pub. No. US 2014/0279746), as modified in view of Achin et al. (Pub. No. US 2018/0046926), as applied to claim 1 above, and further in view of:
- Statnikov et al. (Pub. No. US 2011/0246403); and
- Tran (Pub. No. US 2015/0125832).

Regarding claim 6,
	- The combination of: De Bruin, as modified in view of Achin, teaches the limitations of claim 1 (which claim 6 depends on), as described above.
	- The combination of: De Bruin, as modified in view of Achin, does not explicitly teach a method, wherein:
for each iteration of an outer loop of the nested cross-validation, a set of hyperparameters relevant for the predictive models is determined, wherein a grid of values is created for a number of most influential hyperparameters of each respective predictive model;
- wherein for each set of hyperparameters, a predictive model is trained in an inner loop of the nested cross-validation using labeled EMR-data of the EMR-datasets of a current outer loop iteration, and wherein the method further comprises:
- selecting an optimal hyperparameter set for a respective predictive model;
- training an inner loop final model using all labeled EMR-data of the outer loop iteration and optimal hyperparameter set selected;
- testing an optimal predictive model of the inner loop using labeled test data of the outer loop iteration;
- aggregating test results of the outer loop iterations;
- comparing aggregated testing results of the outer loop for different trained predictive models and selecting the optimal predictive model; and
- training a final predictive model for a time horizon by repeating iterations of the outer loop for each respective predictive model using all labeled EMR-data.
		- However, in analogous art of methods and systems for automated supervised data analysis, Statnikov teaches a method, wherein:
		- for each iteration of an outer loop of the nested cross-validation, a set of hyperparameters relevant for the predictive models is determined, wherein a grid of values is created for a number of most influential hyperparameters of each respective predictive model (Statnikov, paragraph [0085], FIG. 10; Paragraph [0085] and Figure 10 teach that methods parameters selection subsection 1060 the check boxes may include a “Do not optimize, use a fixed variable subset” check box 1061 and an “Optimize by cross-validation” check box 1063.  Associated with check box 1061 is a “Number of variables (most relevant ones):” input box 1062 in which the number of most relevant i.e., determining relevant hyperparameters for the predictive models, where a grid is created of the most influential hyperparamters for the predictive models).);
- wherein for each set of hyperparameters, a predictive model is trained in an inner loop of the nested cross-validation using labeled EMR-data of the EMR-datasets of a current outer loop iteration, and wherein the method further comprises (Statnikov, Appendix A after paragraph [0114]; Appendix A after paragraph [0114] teaches a computational experimental design for model selection of an inner loop. See “for model selection (inner loop)” in the Computational Experimental Design Table.):
- selecting an optimal hyperparameter set for a respective predictive model Statnikov, paragraph [0081], FIG. 9; Paragraph [0081] teaches that Figure 9 is a screen shot of a classification algorithm selection screen for selecting which classification algorithms and parameters will be used to determine the best classification model (i.e., selecting which hyperparameter sets are optimal the predictive model), in accordance with one or more embodiments of the present invention.);
- training an inner loop final model using all labeled EMR-data of the outer loop iteration and optimal hyperparameter set selected (Statnikov, paragraph [0045]; Paragraph [0045] teaches that the final model is built by training A on all available data D using the parameter αj, where j=argmax P(i) for i=1, . . . , m (i.e., training the inner loop final model using labeled EMR-data).;
- testing an optimal predictive model of the inner loop using labeled test data of the outer loop iteration (Statnikov, paragraph [0033]; Paragraph [0033] teaches that the method may, for each training/testing dataset split 130, iteratively execute a model selector 132, such as shown in FIG. 1a, on the training dataset to select the optimal model 105 and perform classifier testing and performance estimation 134 of the model 105 (i.e., testing the optimal predictive model using test data).);
- aggregating test results of the outer loop iterations (Statnikov, paragraph [0100]; Paragraph [0100] teaches that various ensembling and model averaging methods may be used to produce an aggregate final data classification model.); and
training a final predictive model for a time horizon by repeating iterations of the outer loop for each respective predictive model using all labeled EMR-data (Statnikov, paragraphs [0032], [0047]-[0050]; Paragraph [0032] teaches that the method may yet further perform classifier testing and performance estimation 120 on each of the previously trained classifiers using the testing dataset that was not used in the training.  If additional classifier training is necessary, the method loops back and continues with the next training/testing dataset split 110 (i.e., repeating iterations of the outer loop for the predictive models).  If no additional classifier training is necessary, the method may select the optimal model 122 from the trained classifiers, re-train the selected classifier 124, and output the optimal model 105 (i.e., training the final predictive model by repeating iterations of the outer loop for the predictive models).  For example, paragraphs [0047]-[0050] teach that a general algorithm for performing the process of FIG. 4 may be stated as: (1) Find an optimal parameter configuration of classifier A using the training set from Iteration i, for each iteration, where for i=1 to N, as shown in FIG. 4, the training set includes {D2, D3, D4, D5} for Iteration 1; (2) Train classifier A on a training set for validation ({D2, D3, D4, D5} for Iteration 1) with its optimal parameter and test it on the testing set ({D1} for Iteration 1) for this iteration i to obtain a performance measure; and 3) Iterate through (1) and (2) for each Iteration's training and testing sets i.e., training the final predictive model by repeating iterations of the outer loop for the predictive models).).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for predictive modeling of health data at the time of the effective filing date of the claimed invention to further modify the method for assessing the status of a patient using predictive models taught by De Bruin, as modified in view of: Achin and Statnikov, to incorporate a step and feature directed to analyzing the results of different predictive models to select an optimal predictive model, as taught by Tran, in order to predict preventive health care recommendations. See Tran, paragraph [0469]; see also MPEP § 2143 G.
		- Further, in analogous art of systems and methods for predictive modeling of health data, Tran teaches a method, comprising:
comparing aggregated testing results of the outer loop for different trained predictive models and selecting the optimal predictive model (Tran, paragraphs [0178] and [0469]; Paragraph [0178] teaches that a number of different analyzers or models are built by presenting different parts of the training data as test sets to the analyzers in an iterative process (i.e., comparing the results of the different trained predictive models).  The parameter or model structure is then determined on the basis of the combined performance of all models or analyzers.  Under the cross-validation approach, the analyzer or model is typically retrained with data using the determined optimal model structure (i.e., determining and selecting the optimal predictive model).  Paragraph [0469] teaches that this feature is beneficial for predictive preventive health care recommendations.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for predictive modeling of health data at the time of the effective filing date of the claimed invention to further modify the method for assessing the status of a patient using predictive models taught by De Bruin, as modified in view of: Achin and Statnikov, to incorporate a step and feature directed to analyzing the results of different predictive models to select an optimal predictive model, as taught by Tran, in order to predict preventive health care recommendations. See Tran, paragraph [0469]; see also MPEP § 2143 G.

Regarding claim 23,
		- The combination of: De Bruin, as modified in view of: Achin; Statnikov; and Tran, teaches the limitations of claim 6 (which claim 23 depends on), as described above.
		- Statnikov further teaches a method, wherein:
			- for each outer fold of the outer nested cross-validation loop, a grid search is performed in the inner loop using labeled training data to find a best supervised model (Statnikov, paragraph [0096]; Paragraph [0096] teaches a method for determining a best model that corresponds to one or more best parameters of the classification, predictor selection, and data preparatory methods for the data to be analyzed (i.e., searching a grid to find the best supervised model).  The method may also include estimating the performance of the best model using new data that was not used in selecting the 
- the best supervised model is retrained and then evaluated on labeled test set of the outer fold, wherein the method is repeated a number of times, once for each of a number of the iterations of the outer nested cross-validation loop (Statnikov, paragraph [0046]; Paragraph [0046] teaches a combination of optimal model selection (i.e., determining the best supervised model) and unbiased performance estimation to obtain a nested cross-validation procedure.  Further, paragraph [0046] teaches that optimal parameter configuration of classifier A for Iteration 1 is determined using the above training sets for validation 420, 422, 424, 426, first x, y parameter set 310, and validation sets 430, 432, 434, 436.  Classifier A is then trained on training set 410 {D.sub.2, D.sub.3, D.sub.4, D.sub.5} using the determined optimal parameter set and tested using testing set 400 {D.sub.1} to obtain an optimal performance for classifier A for Iteration 1 220 using first x, y parameter set 310 (i.e., retraining the model and evaluating it on testing data).  This value is then saved to be averaged with other optimal performances for Iterations 2, 3 and 4 using first x, y parameter set 310. The above is repeated for Iteration for each parameter set (i.e., repeating the method for each number of iterations of the outer nested cross-validation loop).).
	The motivations and rationales for modifying the method for assessing the status of a patient using predictive models taught by De Bruin, in view of: Achin; Statnikov; and Tran, described in the analysis of the obviousness rejections of claims 1 and 6 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: De Bruin et al. (Pub. No. US 2014/0279746), as modified in view of Achin et al. (Pub. No. US 2018/0046926), as applied to claim 1 above, and further in view of:
- Marco Loog, Contrastive pessimistic likelihood estimation for semi-supervised classification, 38 IEEE Transactions on Pattern Analysis and Machine Intelligence 462–475 (2016), https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=7150421 (last visited Dec 31, 2021), hereinafter referred to as Loog.

Regarding claim 7,
		- The combination of: De Bruin, as modified in view of Achin, teaches the limitations of claim 1 (which claim 7 depends on), as described above.
		- The combination of: De Bruin, as modified in view of Achin, does not explicitly teach a method, wherein:
			- upon the EMR-datasets including unlabeled EMR-data, an inner loop optimal model of the nested cross-validation is retrained using a Contrastive Pessimistic Likelihood Estimation framework assigning soft-labels to unlabeled EMR-data.
		- However, in analogous art of semi-supervised classification methods, Loog teaches a semi-supervised classification method, wherein:
			- upon the EMR-datasets including unlabeled EMR-data, an inner loop optimal model of the nested cross-validation is retrained using a Contrastive Pessimistic Likelihood Estimation framework assigning soft-labels to unlabeled EMR-data (Loog, p. 462, Col. 2, Second paragraph under the 1 Introduction Section, p. 467, Col. 2, First Two Full Paragraphs under the 4.2 Semi-Supervised Improvements Section, p. 468, Col. 2, Under the 5 Experiments and Results with LDA Section; On page 462, Column 2, Second paragraph under the 1 Introduction Section, Loog teaches that i.e., the method uses a contrastive pessimistic likelihood estimation framework).  On page 467, Column 2, First Two Full Paragraphs under the 4.2 Semi-Supervised Improvements Section, Loog teaches that the MCPL solution θsemi will have corresponding pessimistic soft labels qsemi and therefore satisfies the constraint as well: ˆμsemi = PK k=1 semi k ˆμsemi k (i.e., assigning soft labels to unlabeled data).  Further, the disclosure teaches that as the supervised solution is trained on X only, it should simultaneously fulfil the constraint in Equation (4) (i.e., retraining the nested cross-validation using a contrastive pessimistic likelihood estimation framework).  On page 468, Column 2, Under the 5 Experiments and Results with LDA Section, Loog teaches that this feature is beneficial for finding that the semi-supervised solutions never deteriorate the supervised solution and typically improves upon them.).
Therefore, it would have been obvious to one of ordinary skill in the art of semi-supervised classification methods at the time of the effective filing date of the claimed invention to further modify the method for assessing the status of a patient using predictive models taught by De Bruin, as modified in view of: Achin, to incorporate steps and features directed to using a contrastive pessimistic likelihood estimation principle to assign soft labels to unlabeled data and training a cross-validation, as taught by Loog, in order to find that the semi-supervised solutions never deteriorate the supervised solution, which typically improves upon them. See Loog, p. 468, Col. 2, Under the 5 Experiments and Results with LDA Section; see also MPEP § 2143 G.

claim 24,
	- The combination of: De Bruin, as modified in view of: Achin and Loog, teaches the limitations of claim 7 (which claim 24 depends on), as described above.
	- Loog further teaches a semi-supervised classification method, further including:
		- creating a Supervised classifier by at least one of training and tuning based on labeled EMR-data from the EMR-dataset and a grid of hyperparameter values, using an inner loop of a nested cross-validation routine (Loog, p. 463, Col. 2, Fourth full paragraph under the 2.1 Self-Learning and Expectation Maximization Section; On page 463, Column 2, Fourth full paragraph under the 2.1 Self-Learning and Expectation Maximization Section, Loog teaches that in its most simplest form, the classifier of choice is trained on the available labeled data in an initial step (i.e., creating a supervised classified by training labeled data).);
- choosing soft-labels for unlabeled EMR-data randomly from an interval of values (Loog, p. 463, Col. 2, Fourth full paragraph under the 2.1 Self-Learning and Expectation Maximization Section; On page 463, Column 2, Fourth full paragraph under the 2.1 Self-Learning and Expectation Maximization Section, Loog teaches that using this trained classifier, all unlabeled data or part of it are assigned a label (i.e., choosing soft labels for unlabeled data).);
- creating a semi-supervised model by maximizing a CPL-function of the Contrastive Pessimistic Likelihood Estimation framework (CPLE), including a supervised model trained on the labeled data (Loog, p. 464, Col. 2, Fourth Full Paragraph Under the 2.3 Intrinsically Constrained Estimation Section, p. 464, Col. 2, Fifth Full Paragraph Under the 2.3 Intrinsically Constrained Estimation Section—p. 465, Col. 1; On page 464, Column 2, Fourth Full Paragraph Under the 2.3 Intrinsically Constrained Estimation Section, Loog teaches that given any constraint h(θ) = 0 that the parameters of the semi-supervised classifier should comply with, the idea is to maximize the original likelihood from Equation (1) (i.e., creating a semi-supervised model by maximizing the CPL-function of the contrastive pessimistic likelihood estimation principle).  Further, on page 464, Column 2, Fifth Full Paragraph Under the 2.3 Intrinsically Constrained Estimation Section—page 465, Column 1, Loog i.e., maximizing the CPL-function including a training the supervised model on the labeled data).);
- using the semi-supervised model for updating randomly chosen soft-labels, to maximize a CPL-value (Loog, p. 463, Col. 2, Fourth full paragraph under the 2.1 Self-Learning and Expectation Maximization Section; On page 463, Column 2, Fourth full paragraph under the 2.1 Self-Learning and Expectation Maximization Section, Loog teaches that then, in a next step, this now labeled data is added to the training set and the classifier is retrained with this enlarged set.  Given the newly trained classifier, one can relabel the initially unlabeled data and retrain the classifier again with these updated labels (i.e. updating the randomly chosen soft labels).); and
- repeating steps concerning the CPL-function and the CPL-value until convergence occurs (Loog, p. 463, Col. 2, Fourth full paragraph under the 2.1 Self-Learning and Expectation Maximization Section; On page 463, Column 2, Fourth full paragraph under the 2.1 Self-Learning and Expectation Maximization Section, Loog teaches that this process is iterated until convergence, i.e., when the labeling of the initially unlabeled data remains unchanged (i.e., repeating steps concerning the CPL-function and the CPL-value until convergence occurs).).
The motivations and rationales for modifying the method for assessing the status of a patient using predictive models taught by De Bruin, in view of: Achin and Loog, described in the analysis of the obviousness rejections of claims 1 and 7 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: De Bruin et al. (Pub. No. US 2014/0279746), as modified in view of Achin et al. (Pub. No. US 2018/0046926), as applied to claim 2 above, and further in view of:
- Anand et al. (Pub. No. US 2015/0039373).

Regarding claim 19,
		- The combination of: De Bruin, as modified in view of Achin, teaches the limitations of claim 2 (which claim 19 depends on), as described above.
		- The combination of: De Bruin, as modified in view of Achin, does not explicitly teach a method, wherein:
			- missing values in the EMR-datasets are estimated from measurements of the EMR-datasets in a relevancy time window as a sum of weighted past known values.
		- However, in analogous art of methods and systems for estimating future events, Anand teaches a method, wherein:
			- missing values in the EMR-datasets are estimated from measurements of the EMR-datasets in a relevancy time window as a sum of weighted past known values (Anand, paragraphs [0026] and [0056]; Paragraph [0026] teaches that an estimated future lifecycle requirements planning value (LRP) can be determined for the at least one material.  Further, paragraph [0026] teaches that the lifetime demand amount of the material can be based on adding historical shipments, such as gross shipments (GS) of the product including the material over a previous time period, with future demand (F) for the product including the material over a future time period.  For example, LTD=GS+F.  The GS value can be the sum of gross shipments over a historical time period (i.e., estimating missing values based on data in a relevant time period as a sum of past known values), such as a previous number of weeks (i.e., a relevant time period).  Paragraph [0056] teaches that this feature is beneficial for increasing the consistency and accuracy of a planning method and system.).
De Bruin, as modified in view of: Achin, to incorporate a step and feature directed to estimating future data based on a sum of past, known data from a relevant time period, as taught by Anand, in order to increase the consistency and accuracy of a planning method and system. See Anand, paragraph [0056]; see also MPEP § 2143 G.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: De Bruin et al. (Pub. No. US 2014/0279746), as modified in view of Achin et al. (Pub. No. US 2018/0046926), as applied to claim 1 above, and further in view of:
- Mwanza et al. (Pub. No. US 2016/0100806).

Regarding claim 20,
	- The combination of: De Bruin, as modified in view of Achin, teaches the limitations of claim 1 (which claim 20 depends on), as described above.
		- The combination of: De Bruin, as modified in view of Achin, does not explicitly teach a method, wherein:
			- temporality of measurements in the EMR-datasets are modeled explicitly by value aggregation, and wherein to fully account for temporality in the data, known measurements are replaced by the aggregated values.
- However, in analogous art of methods and systems for predicting clinical events, Mwanza teaches a method, wherein:
	- temporality of measurements in the EMR-datasets are modeled explicitly by value aggregation, and wherein to fully account for temporality in the data, known measurements are replaced by the aggregated values (Mwanza, paragraphs [0072] and [0074]; Paragraph [0072] teaches that the GPM 106 [the prediction module] may be configured to obtain and/or receive structural parameter values (e.g., measured using SD-OCT) associated with a new patient (i.e., value aggregation), standardize the patient-specific values via a modeling dataset or aggregate patient data (i.e., an aggregate patient dataset) (i.e., modeling the EMR-datasets by value aggregation) stored in a database 108 or other storage module.  Paragraph [0074] teaches that the predictive equations may change some based upon the data set 108, as new data is continuously updated and/or added (i.e., known measurements are replaced by the aggregated values), however, the method of arriving at and/or transforming data upon applying the multivariable predictive model is the same.  Paragraph [0081] teaches that this feature is beneficial for increasing the sample size and improving the estimation of the unknown model parameters.).
Therefore, it would have been obvious to one of ordinary skill in the art of methods and systems for predicting clinical events at the time of the effective filing date of the claimed invention to further modify the method for assessing the status of a patient using predictive models taught by De Bruin, as modified in view of: Achin, to incorporate steps and features directed to modeling data based on an aggregate patient dataset and continuously update and/or add new data to predictive equations, as taught by Mwanza, in order to increase the sample size and improve the estimation of the unknown model parameters. See Mwanza, paragraph [0081]; see also MPEP § 2143 G.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464. The examiner can normally be reached Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450





/N.A.A./Examiner, Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686